—Case held, decision reserved and matter remitted to Onondaga County Court for further proceedings in accordance with the following Memorandum: The record does not indicate whether defendant was present at the Sandoval conference or at the Ventimiglia hearing. Thus, we remit the matter to County Court for a reconstruction hearing to expand the record and to determine whether defendant was present (see, People v Odiat, 82 NY2d 872; People v Mitchell, 189 AD2d 337). (Appeal from Judgment of Onondaga County Court, Mulroy, J.—Scheme to Defraud, 1st Degree.) Present—Green, J. P., Lawton, Fallon, Doerr and Davis, JJ.